DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application claims domestic priority of PCT/US2019/049670 09/05/2019, which claims benefit of  62/727,431 09/05/2018.

Claim Status 
	Claims 5, 19 and 23-39 have been canceled by the applicant.
Claims 1-4, 6-18, and 20-22 are pending and are examined in the instant Office action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97, except where noted.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 13  and 20 are objected to because of the following informalities: 
In claim 13, line 9, “at least one addition sgRNA” should read  ---at least one  additional sgRNA---
In claim 20, line 3, “at least one of more of” should read  ---at least one or more of---
	Appropriate correction is required.

Drawings
The drawings are objected to because:
In Paragraph 0037,  Figure. 1A – B, there is a description of color, i.e., “purple dots” in initiating shoots or leaves; whereas the figure does not have purple dots.
In Paragraph 0042,  Figure. 6 A-D, the T-DNAs for pMR417 and pMR420 are incorrectly named. In  Figure  C, Figure D, the specification explains them as pMR420 and pMR417, respectively.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract is too broad and it does not reflect the summary of the disclosures in the title, the description, the claims and drawings. It fails to include clear indication of the technical problem and summary of invention’s solution. It fails to describe the principle use or uses of the invention (for example, reference to the generation of heritably gene-edited plants without tissue culture). Appropriate correction is required. See MPEP § 608.01(b).
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper; see, for example, pages 44-47. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code; see, for example, multiple instances in the “References” section on pages 44-47. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for method of generating  tomato plants, does not reasonably provide enablement for method of generating all possible monocot plant, or all possible dicot plants. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make use the invention commensurate in scope with these claims.
Claim 17  is drawn to a method of modifying target nucleic acid in plant cell, wherein the plant is any monocot.
Claim 18  is drawn to a method of modifying target nucleic acid in plant cell, wherein the plant is any dicot.
 	Regarding claim 17, the specification does not provide any working example in monocot plants. The specification only provides working examples in tomato plants. However, it is known in the art that the findings from tomato cannot be easily extrapolated to all possible monocot and/or dicot plants. For example, Amutha et al. (Amutha et al., 2009, Adventitious shoot formation in decapitated dicotyledonous seedlings starts with regeneration of abnormal leaves from cells not located in a shoot apical meristem. In Vitro Cellular & Developmental Biology-Plant, 45(6), 758-768)  teach that the decapitation in cotyledon stage dicotyledonous seedling outside plant tissue culture generally ends in seedling death. They further teach that hypocotyledonary bud or stem bud and shoot regeneration has been only reported in few unrelated species following decapitation; these include tomato, flax, custard apple, cranberry (Page 759, Col. 1, Line 36-43). Furthermore, Ikeuchi et al.  (Ikeuchi et al., 2019, Molecular mechanisms of plant regeneration. Annu. Rev. Plant Biol, 70, 377-406) teaches that many monocots like cereals tend to be unable to form callus for plant regeneration, and many important species of monocot regenerate poorly from somatic organs (Page 13.54; line 1-7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-4, 6-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Patent number 8697359 B1, published on 04/15/2014) in view of Zhang et al., 2017, A simple and efficient in planta transformation method for pommelo (Citrus maxima) using Agrobacterium tumefaciens. Scientia Horticulturae, 214, 174-179) (see IDS filed on 03/02/2021);  Johkan et al., 2008, In vivo shoot regeneration promoted by shading the cut surface of the stem in tomato plants, HortScience, 43(1), 220-222; Erikson et al. ,2004, A conditional marker gene allowing both positive and negative selection in plants. Nature Biotechnology, 22(4), 455-458;  and  Czakó and Márton , 1994,  The herpes simplex virus thymidine kinase gene as a conditional negative-selection marker gene in Arabidopsis thaliana. Plant Physiology, 104(3), 1067-1071; Gallego et al., 2003, Ku80 plays a role in non‐homologous recombination but is not required for T‐DNA integration in Arabidopsis. The Plant Journal, 35(5), 557-565; and Lowe et al., 2016, Morphogenic regulators Baby boom and Wuschel improve monocot transformation. The Plant Cell, 28(9), 1998-2015.
The claims are drawn to a method of generating a plant, that could be a monocot or a dicot, comprising a mutation in a gene of interest. The method comprises providing a plant that is expressing a guided nuclease targeted to a gene of interest in the plant. The method further comprises generating a wound at a location on the plant at which the guided nuclease is expressed and then allowing shoots to form from callus at the wound. The claims are drawn to method further comprising before the generating, expressing one additional sgRNA that target a gene encoding a shoot meristem specific counter selectable marker and inactivates the gene. The inactivation would inhibit growth of shoots compared to the one with at least one sgRNA. The claims require counter-selectable marker that generates a toxic product to plant cell in which counter-selectable marker is expressed when provided with substrate. 
Regarding claim 1, Zhang teaches methods to induce mutations in plants in precise location than mutagenic agents using CRISPR-cas systems. Zhang further teaches one skilled in art can analyze the genome for sources of desired genes like disease resistance genes or genes effecting plant varieties having desirable characteristics or traits and can use their inventions for creating precise mutation with higher disease resistance and improved desirable traits (Page 61, paragraph 27, line 4-32).
 Zhang  teaches delivering of Cas9 and guide RNA to plant using a vector that expresses Cas9, a guide nuclease under the control of a constitutive promoter in plants (Col. 54, line 29-36).
Zhang does not teach wounding plants by decapitation, and generating shoots from the callus formed therein. However, such claimed compositions and methods would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was filed for the following reasons.
Both Johkan et al. and Zhang et al. teach creating wound by decapitation with sharp object (Page 175, 2.2 Dark incubation experiment). Johkan et al. teaches the shading by covering with aluminum cap immediately after cutting of stems allowing to generate more shoots in tomato (Page  220, Materials and Methods, line 12-17).  Zhang et al. teaches inoculating wounded part with Agrobacterium solution by submerging wound for 25 minutes to integrate transgene and selectable marker gene to select and regenerate shoots from the wound comprising integrated transgene (Page 175, 2.3 In planta transformation using C. maxima seedlings).
Johkan et al. further teach method can be easier and less expensive than in vitro tissue culture for regeneration of shoots (Page 221, Discussion, Line 6-10). Johkan et al. further teaches the method could be used as rapid method for production of transgenic tomato plant (Page 222, Discussion, the concluding paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine known method of wounding of plant to regenerate shoots from the callus formed in the wound site taught by Johkan et al. and combine it with known method taught by Zhang to induce mutation in plants in a precise location using CRISPR-cas system and would have obtained predictable result of efficient regeneration of a plant comprising a mutation in a gene of interest without requiring tissue culture.
Regarding claim 2, Zhang  teaches guided nuclease, a Cas9 enzyme is programmed by a short RNA molecule to recognize a specific DNA target (i.e., the Cas enzyme is recruited to a specific DNA target using short RNA molecule like sgRNA) (Col. 2, line 13-20). Zhang  further teaches a CRISPR-Cas system that comprises a Cas9 protein and one or more guide RNAs that target the genomic loci of DNA molecules (Col. 2, line 63-68).
Regarding claim 3, Zhang  teaches a cell transiently transfected with the components of a CRISPR system (e.g. guide nuclease and sgRNA) (Col. 25, line 59-61). 
Regarding claim 4, Zhang  teaches transient transfection of a components of a CRISPR system (guide endonuclease and sgRNA) is carried out by one or more vectors (Col. 25, line 61-63).
Regarding claim 6, Zhang  teaches a vector can be a viral vector (Col. 4, line 35-37 and line 46-50).
Regarding claim 7, Tobacco Rattle Virus (TRV) vector and Potato Virus X (PVX) vector are well established viral vector system and design choice for plant studies using Agrobacterium-mediated expression. Hence one skilled in art would obviously use these viral vectors for efficient gene expression. Zhang also teaches that a vector can be a viral vector with virally derived DNA or RNA sequences present in vector that can be packaged into virus (e.g. retroviruses, replication defective retroviruses, adenoviruses, replication defective adenoviruses, and adeno-associated viruses or poly nucleotides) (Col. 4, line 46-50).
Regarding claim 8, Zhang  teaches delivering Cas9 and guide RNA using a vector that expresses Cas9 in plants to target and manipulate plant genes (Col. 54, Method 1, 2, 3, line 30-36)
	Regarding claim 9, Zhang  teaches about the ribonucleoprotein complex as a complex of Cas9-crRNA (a part of sgRNA) for example see Page 1, column 56, section: other publication, line 6-9 for  Gasiunas et al., “Cas9-crRNA ribonucleoprotein complex mediates specific DNA cleavage for adaptive immunity in bacteria' 109(39) Proceedings of the National Academy of Sciences USA E2579 E2586 (Sep. 4, 2012). (reference not provided). 
Regarding claim 10, Zhang  teaches a viral vector of which viral sequences are replaced by an expression cassette for the polynucleotide(s) to be expressed (Col. 24, line 62-66).  Zhang expressly provides a sequence (SEQ ID NO:19) for a cassette driving the expression of guided nuclease, Cas9.
Regarding claim 11, Zhang teaches a cell transiently transfected with the components of a CRISPR system like guide nuclease and sgRNA (Col. 25, line 59-61). Zhang  further teaches a non-naturally occurring CRISPR-Cas system that comprise of a Cas9 protein and one or more guide RNAs where the Cas9 protein cleaves the genomic loci preferably of gene of interest of the DNA molecules (Col. 2, line 63-68).
Regarding claim 12, Zhang teaches repairing of cleaved target polynucleotide by homologous recombination with an exogenous template polynucleotide, which results in mutation (Col.7, line 43-53). Zhang further teaches homology directed repair template is used for homologous recombination (Col. 54, line 47-48). 
	Regarding claim 13, Zhang teaches the selection of eukaryotic cells in a two-step process including counter-selection system (Col. 9, line 20-24). Zhang also teaches a CRISPR-Cas system that comprises a Cas9 protein and one or more guide RNAs that target the genomic loci of DNA molecules encoding one or more gene products (Col. 2, line 63-68). Zhang does not expressly teach before the generating shoots, expressing one additional sgRNA such that RNA - guide nuclease inactivates a gene encoding a shoot meristem specific counter selectable marker. Such that only shoots containing additional sgRNA are allowed to regenerate and those not containing additional sgRNA have inhibited growth. In further view, Erikson et al. (Page 456) and Czakó and Márton (Page 1069, Results and Discussion) teach about the negative and counter selection marker that utilizes process of conversion of non-toxic substrate into toxic agent inhibiting growth of plants. One skilled in the art would combine Zhang’s method of introducing one or more sgRNA and negative counter selection taught by Erikson et al. and, Czakó and Márton and substitute at least one sgRNA that target on known counter selectable marker along with other(s) sgRNA targeting gene(s) of interest to obtain predictable results of increasing chance of selecting plant comprising precise mutation(s) in a gene of interest. One skilled in art would also utilize shoot meristem specific counter selectable marker since it is known in the art that the somatic cells differentiate into reproductive cells in meristematic region and would have obtained predictable result of heritable desired mutation after regeneration as described in their review article by Mao et al. (2017). Heritability of targeted gene modifications induced by plant-optimized CRISPR systems, Cellular and Molecular Life Sciences, 74(6), 1075-1093, (Page 1076, Col. 1).
Regarding claim 14, Zhang does not expressly teaches utilizing a counter selectable marker that generates a toxic product to the plant in which counter selectable marker is expressed when provided with a substrate. Further in view of Erikson et al. teaches a negative or counter selection marker, a protein, D-amino acid oxidase and its substrate D-alanine and D-serine (Page 455, Abstract) that generate toxic agent when provided with a substrate.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to express the known counter selectable marker D- amino acid oxidase that generate toxic product to plant cell when provided with substrate to yield predictable results of inhibited growth of undesired shoots for efficient plant selection.
Regarding claim 15, Zhang  does not expressly teach utilizing counter selectable marker D-amino acid oxidase and the substrate D-amino acid. Further in view, Erikson et al. teaches a protein D-amino acid oxidase (DAAO) (enzyme) is used as negative or counter selectable marker with its substrate D-amino acid (e.g. D-alanine and D-serine). Erikson et al. further teaches the availability of few marker in agriculture crops and explains DAOO has advantages over the other marker since with this system the insertion and loss can be effectively screened for positive and negative selection respectively (Page 457, Col. 2, line 8-12).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to utilize known counter selection marker DAOO and its substrate D-amino acid to yield predictable result of efficient conditional counter selection.
Regarding claim 16, Zhang  does not specifically teach utilizing counter selectable marker Herpes Simplex Virus-1 Thymidine Kinase (HSVtk) and its substrate ganciclovir. Further in view, Czakó and Márton teaches counter selectable marker Herpes Simplex Virus-1 Thymidine Kinase (HSVtk) and the substrate ganciclovir as a conditional negative or counter selection marker in plants (Page 1069, Col 2, line 1). It teaches the use of HSVtk as conditional selectable marker in Arabidopsis, that phosphorylate nucleoside analogs, like ganciclovir, converting them into DNA replication inhibitors that are toxic to cells and inhibit callus and shoot formation (Page 1067, Col.2, line 28-29; 1068, Results and Discussion, Line 1-3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize known counter selection marker HSVtk and its substrate ganciclovir to yield predictable result of efficient conditional counter selection.
Regarding claim 17, Zhang teaches methods to induce mutations in plants in precise location than mutagenic agents using CRISPR-cas systems (Col. 54, line 29-36). Zhang does not expressly teach the plant is a monocot. However, Lowe et al. teaches a transformation constructs including maize Baby boom (Bbm) and Wuschel 2 (Wus) regulators that promote transition from vegetative to embryonic growth in a few monocot crops for example maize, sugarcane and rice leading to somatic regeneration of callus.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine known method of somatic regeneration of callus in some monocots and combine it with known method taught by Zhang to induce mutation in plants in a precise location using CRISPR-cas system and would have obtained predictable result of efficient generation of some dicot plant for example a maize, sugarcane or rice plants comprising a mutation in a gene of interest.
Regarding claim 18, Zhang does not expressly teach that the method is for a plant which is a dicot. However, Johkan et al. teaches the wounding of plant to regenerate shoots from the callus formed in the wound site in tomato plant which is a dicot plant (Page 220, Materials and Methods, line 12-17). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine known method of wounding of plant to regenerate shoots from the callus formed in the wound site as taught by Johkan et al. and combine it with known method taught by Zhang to induce mutation in plants, in a precise location using CRISPR-cas system and would have obtained predictable result of efficient regeneration of a dicot plant like for example a tomato plant comprising a mutation in a gene of interest.
Regarding claim 20, Zhang  teaches about the error prone non-homologous end joining (NHEJ) pathway which creates indels. Zhang further teaches about a method of high fidelity gene repair pathway for making precise edits in the genome by reducing NHEJ by single strand breaks (Col. 49, line 17-59). Zhang does not teach about producing plants which are knocked-out for, or has reduced activity or contains mutations in at least Ku70, ku80, DNA ligase IV, or XRCC4 protein which are the components of  NHEJ pathway in plants as taught by Gallego et al. (Page 557, Introduction). Gallego et al. further teaches about the method of producing ku80 mutant plants (Page 563, Experimental procedures), which has reduced efficiency to carry out NHEJ recombination (Page 557, Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to  utilize plants that is knocked - out for , has reduced or inhibited expression of, or containing inactivating mutation in at least one of Ku70, ku80, DNA ligase IV, polQ, or XRCC4 protein in place of normal plant to successfully reduce error prone NHEJ recombination which would led to the predicted result of high fidelity gene repair and increased precision in plant genome editing.
Regarding claim 21, Zhang et al. teaches a method of regeneration of a plant from a selected shoot comprising integrated transgene by soaking wounds with selection marker and keeping them in dark to allow regeneration of selected shoots with transgene (Figure 1, Page 175, section 2.3). It would have been obvious to someone of ordinary skill in art before the effective filling date of the claimed invention to regenerate a plant from a shoot selected as comprising mutation in the gene of interest for predictable results of efficient regeneration of plants with mutation at gene of interest.
Regarding Claim 22, both Johkan et al. teach creating wound by decapitation with sharp object (Page 175, 2.2 Dark incubation experiment). Johkan et al. teaches covering wound with aluminum cap until formation of adventitious buds from callus in tomato (Page 220, Materials and Methods, line 12-17). Johkan et al. further teaches that the method could be used as rapid method for production of transgenic tomato plant (Page 222, Discussion, the concluding paragraph). Zhang teaches a method to induce mutations in plants in precise location than mutagenic agents by using guided nuclease (e.g. Cas9) (Col. 27, line 4-32) by cleavage of the gene of interest (Col. 7, line 34 - 46) in plant (Col. 54, line 29-36).
It would have been obvious to someone of ordinary skill in art before the effective filling date of the claimed invention to combine known method of developing plants that comprise a callus at wound site generated by removal of a shoot as described by Johkan et al. and the method to express a guide nuclease that produce mutated copy by cleavage at gene of interest as described by Zhang to yield predictable result of a plant with mutation at gene of interest and utilize the plant in breeding or genetic studies.	

Conclusion
No claims are allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH SHARMA whose telephone number is (571)272-8440. The examiner can normally be reached Mon-Fri 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on (571)270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Santosh Sharma/Examiner, Art Unit 4171                                                                                                                                                                                                        
/BRATISLAV STANKOVIC/Supervisory Patent Examiner Trainer, Art Unit 4171